Citation Nr: 0401389	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-02 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. §5108; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for bilateral hearing loss; after the veteran was notified of 
the decision and of his procedural and appellate rights, he 
did not file a timely notice of disagreement and the rating 
decision became final. 

2.  The additional evidence presented since the May 2001 
rating decision bears directly and substantially upon the 
issue of service connection for bilateral hearing loss, is 
not cumulative of evidence previously submitted, and, in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

3.  Bilateral hearing loss had onset in service. 




CONCLUSIONS OF LAW

1.  The May 2001 rating decision, denying the petition to 
reopen the claim of service connection for bilateral hearing 
loss became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2002). 

2.  New and material has been presented to reopen the claim 
of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, enhanced VA's 
duty to notify and duty to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.  In light of the favorable disposition of the matter 
before the Board, further compliance with VCAA is not 
necessary. 

New and Material 

The Most Recent Final Denial of the Claim 

In a May 2001 rating decision, the RO denied the veteran's 
petition to reopen the claims of service connection for 
bilateral hearing loss because he had not submitted new and 
material evidence.  After the RO notified the veteran of his 
procedural and appellate rights, he did not initiate an 
appeal of the RO's decision within one year of the date of 
the letter notifying him of denial and the rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

To reopen the claim, new and material evidence must be 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

While there has been a recent amendment to 38 C.F.R. § 
3.156(a) during the appeal period, the amended version 
applies only to claims filed on or after August 29, 2001, as 
the veteran's claim was file prior to that date, the pre-
amended version applies and it is that version that the RO 
cited in the February 2003 statement of the case.  

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996). 
Evidence Previously Considered  

In order to determine whether the additional evidence is new 
and material, a summary of the evidence previously of record 
and considered at the time of the May 2001 rating decision 
follows.  

The service medical records disclose that defective hearing 
was found on retirement examination in 1965.  After service, 
no ear disease or impairment was found on VA examination in 
March 1966, which included two audiograms.  In an unappealed 
1966 rating decision in May 1966, the RO denied service 
connection for hearing loss on grounds that it was not 
currently shown. 

In January 2001, the veteran petitioned the RO to reopen the 
claim.  The additional evidence consisted of VA records that 
failed to document hearing loss. 

Additional Evidence 

The additional evidence includes VA records that show that in 
October 2000 the veteran was seen for a complaint of 
decreased hearing.  He reported that he was exposed to 
aircraft engine noise for 23 years during service.  After 
audiometric testing, the assessment was hearing loss that was 
more likely than not the result of the veteran's military 
noise exposure. 

As the additional evidence bears directly and substantially 
on the question of whether the veteran has a current hearing 
loss related to service, the lack of which was the reason the 
claim was previously denied, as the additional evidence is 
neither cumulative nor redundant of evidence already of 
record, and as the additional evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, the Board finds that the 
additional evidence meets the regulatory definition on new 
and material evidence and the claim is reopened.  

Since the evidence is new and material to reopen the claim, 
the Board can consider the merits of the claim.  

Merits of the Claim 

In addition to the evidence summarized above, the service 
medical records and the veteran's DD-214 show that the 
veteran was an aircraft maintenance technician and he worked 
around aircraft noise for over 20 years.  On retirement 
examination from service, an audiogram revealed pure tone 
thresholds, measured in decibels, as follows:

At 500 1000 2000 3000 4000 Hertz, for the LEFT ear, 30 
45 40 60 60; 
At 500 1000 2000 3000 4000 Hertz, for the RIGHT ear, 20 
20 10 20 25. 

On VA audiometric testing in February 2002, the results were: 

At 500 1000 2000 3000 4000 Hertz, for the LEFT ear, 30 
30 45 55 55; 
At 500 1000 2000 3000 4000 Hertz, for the RIGHT ear, 35 
35 45 60 60. 

On VA audiological examination in July 2002, the examiner 
reported findings: 

At 500 1000 2000 3000 4000 Hertz, for the LEFT ear, of 
35 45 60 65 65; 
At 500 1000 2000 3000 4000 Hertz, for the RIGHT ear, of 
40 50 65 70 80.

The examiner stated that, although the veteran's bilateral 
hearing loss was consistent with over 20-years of military 
noise exposure, he did not think the veteran's hearing loss 
was due to military noise exposure because the two audiograms 
in 1996 were normal. 

Analysis 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability, in 
part, when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
above frequencies are 26 decibels or greater.  38 C.F.R. § 
3.385.  The provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

Based on the above evidence, the Board finds that the medical 
evidence establishes that the veteran currently suffers from 
bilateral hearing loss.  The evidence also establishes that 
the veteran was exposed to noise during service for over 20 
years and that the current hearing loss is consistent with 
such noise exposure. 

As for the VA examiner's opinion the veteran's current 
hearing loss is not related to noise exposure because the two 
post-service audiograms in 1966 were normal, the opinion does 
not account for the findings on retirement examination in 
1965 that clearly showed defective hearing at least in the 
left ear.  And this negative opinion is counterbalanced by 
the favorable opinion of October 2000.  In this case, 
resolving reasonable doubt in the veteran's favor, service 
connection may be granted. 

ORDER

New and material evidence has been presented to reopen the 
claim of service connection for bilateral hearing loss; 
service connection for bilateral hearing loss is granted. 


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



